DETAILED ACTION
Applicant’s amendment and supplemental amendment filed December 11, 2020 and January 13, 2021 are acknowledged and entered.  Claims 31-43 were added in the amendment filed December 11, 2020 and have not been examined prior to this Office Action.  

Response to Amendment
Any prior claim objection or rejection not repeated in this Office Action is either moot or withdrawn in view of Applicant’s amendments.
Please note that the rejection of claims 1 and 9-11 under 35 U.S.C. 103 as being unpatentable over Wang et al. (JAMA, March 3, 2020, 323(14):1341-1342, plus supplementary online content eTable, 6 pages) in view of Mozur et al. (The New York Times, March 1, 2020, 8 page printout) and Li et al. (Journal of Medical Virology, published February 27, 2020, 18 pages), is withdrawn in view of Applicant’s amendment to the claims requiring a central processing server, a limitation not taught by the cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Rejection) Claims 1-6, 9-12, 15-17 and 31-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 1-6, 9-12, 15-17 and 31-43 are directed to methods of risk stratification wherein “each patient in a population” is tested for the presence of a viral infection, and IgM/IgG.  The embodiment of “each patient in a population” does not appear to have been contemplated at the time of filing, rather, individuals with no reference to a population.  Therefore, the claims are rejected for reciting new matter.

(New Rejection) Claims 12, 15-17 and 31-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a risk stratification method comprising the recited tests and making an analysis correlation based on the results, the specification does not reasonably provide enablement for comparing each patient’s level of IgG titers to a threshold for protective immunity, or vaccination of a patient to achieve such levels.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The breadth of the claims encompasses a risk stratification method that takes into account whether measured titers of IgG from a patient qualify as protective immunity, such as above 640 mg/dL, as well as vaccination of patient to achieve protective immunity.  The nature of the 
The specification itself states that a vaccine is not yet available, as seen in paragraphs [0038] and [0046] which indicates that a vaccine has not been released (not publicly available or readily available).  It then follows that protective IgG titers are not known and cannot be used in the claimed method.  Although claim 43 is directed to an embodiment wherein protective IgG titers above 640 mg/dL, there is no evidence of this in the specification or in the art.
Therefore, in the view of the breadth of the claims, the nature of the invention, the admission in the specification of no vaccine being available yet, the lack of working examples, and the lack of predictability given that there is no data available to determine protective IgG titers for SARS-CoV-2, it would require undue experimentation to practice the invention as claimed.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-12, 15-17 and 31-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method of risk stratification for contagious disease comprising:
(a) Performing an RT-PCR test on each patient in a population to determine the presence of a viral infection;

(c) Providing a centralized data process server;
(d) Analyzing, by operation of the centralized data process server, the results of the tests to determine and assign a level of readiness of each patient in the population to return to society; and,
(e) Hosting a database of the patient test results and level of readiness assigned to each patient on the server.
In step (d), assigning a level of readiness to return to society based on a correlation derived from data collected in steps (a) and (b), is a mental process.  It is considered a judicial exception, an abstract idea, because it is a mental process of concepts performed in the human mind, as identified in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  A correlation is made between data collected from patient tests (virus and antibody titers) and assigning a patient a level of readiness to return to society.  Additional “if-then” algorithms throughout claims 2-6 and 32-42 are mental steps used to analyze the data to arrive at the correlation.    
This judicial exception is not integrated into a practical application.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The instant claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The method requires data gathering in steps (a) and (b), including an RT-PCR test to determine the presence of a viral infection, and assays to determine the presence of IgM and IgG, as well as using/hosting a centralizing data process server to analyze 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The data gathering steps recited in every claim include testing with RT-PCR and assay for IgM and IgG in the context of detecting viral presence and antibody presence, which are well-understood, routine, conventional activities, as seen in Leung and Chiu (Paediatric Respiratory Reviews, 2004, 5:274-288).  Leung and Chiu disclose the use of RT-PCR, and serology test for IgM and IgG in the detection of SARS-associated coronavirus (see pages 281-282).  RT-PCR, IgM and IgG assays are also used in detecting SARS-CoV-2 (Zhou et al., Nature, March 12, 2020, 579:270-287 plus 3 pages of Journal of Medical Virology, published February 27, 2020, 18 pages, see page 8, second full paragraph).  Also recited in the claims is additional testing following initial testing, which is also routine in the art, as seen in Leung and Chiu at pages 284-285.  Limitations concerning the display of a patient’s status (level of readiness to return to society) through a mobile application, verified through a displayed QR code, which is also well-understood, routine, conventional activity, as seen in Uzun and Bilgin which describes a QR code identity tag system for patients and their health information (SpringerPlus, 2016, 5:1454, 24 pages).  The use of central server to collect data and host data, along with push notifications is also routine and conventional (see Chung et al., US Patent 9,542,597 B2, disclosing data management on a large scale using central servers and push notifications, see abstract, col. 7, lines 59 through col. 9, line 16, and cols. 15-16, bridging paragraph).  
Since the claims are directed to an abstract idea that is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the claims are not patent eligible.
Applicant’s arguments filed December 11, 2020 have been carefully considered but fail to persuade.  Applicant argues that the claims integrate a practical application and are thus patent eligible.  Applicant points to Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68 (Fed. Cir. 2011) and Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 1135 (Fed. Cir. 2018).  With regard to Classen, Applicant notes that the representative claim involves screening, identifying, comparing and immunizing accordingly.  Applicant argues that the instant claims are similar in that they require screening, comparing and the practical application of administering a prophylactic.  With regard to Vanda, Applicant notes that the 
In response, the instant claims do not require an active step resulting from the analysis.  The act of “recommending” is simply communicating information, but does not necessarily result in an active step taken by the individual receiving the information.  As for the use of a centralized server and hosting a database, these are just extra-solution, conventional activities that do not integrate the analysis into a practical application or result in significantly more than the analysis, as explained above.  Further, an analysis that results in a re-analysis, but does not finally result in any active steps taken is still just an analysis.  In that respect, the claims differ from the representative claims in Classen and Vanda because the instant claims do not go beyond the act of determining/communicating a correlation.  Therefore, the claims are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(New Rejection) Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (JAMA, March 3, 2020, 323(14):1341-1342, plus supplementary online content eTable, 6 pages) in view of Mozur et al. (The New York Times, March 1, 2020, 8 page printout, https://www.nytimes.com/2020/03/01/business/china-coronavirus-surveillance.html, “Mozur”), (SpringerPlus, 2016, 5:1454, 24 pages), Chung et al., US Patent Journal of Medical Virology, published February 27, 2020, 18 pages, “Li”).
Wang discloses Taiwan’s response to the COVID-19 pandemic, including proactive testing and QR code scanning with online reporting for individuals with travel history and health symptoms (reasonably considered populations of people, and public health information) (see page 1341, left column, second paragraph).  Individuals returning from travel to Wuhan were screened for SARS and MERS, among other viruses, and those with symptoms were quarantined and monitored through their mobile phones (see page 1341, right column, second paragraph, and page 1342, left column, top paragraph), which is reasonably considered risk stratification.  In the supplementary online content, testing of COVID-19 began January 24, 2020 and was expanded February 17, 2020.  Mozur reports the use of unique color codes QRs (green, red and yellow) with levels of health status and readiness to return to various parts of society (see page 1) during the COVID-19 pandemic, also reasonably considered risk stratification.  
It would have been obvious to have used Mozur’s reporting system in Wang’s tracking and analysis method via mobile phone with a reasonable expectation of success, motivated by the need for readily available information relevant to both patients and places/people they come into contact with.  Wang and Mozur do not explicitly disclose the use of a central data processing server to collect/host data, to display color level and status level on a mobile device, nor to push notifications to a mobile device.  It would have been obvious to have used a central server to collect, host and communicate data since the vast amount of data generated and the requirement to track/notify (as in Wang) would advantageously be simplified by a central server, in addition to hosting the database, with a reasonable expectation of success.  Uzun and Bilgin describe a QR code identity tag system for patients and their health information (SpringerPlus, 2016, 
Wang and Mozur do not disclose the type of test for COVID-19 that was performed on individuals.
It would have been obvious to have performed both RT-PCR to detect virus present in a patient as well as antibodies, IgM and IgG to the virus, in the risk stratification method described by Wang, with a reasonable expectation of success.  One would have been motivated to do so by Li’s teachings, which describe an IgM-IgG combined assay for SARS-CoV-2 (see abstract) and suggest that a nucleic acid RT-PCR and the IgM-IgG antibody test should be used together for diagnosis (see page 8, second full paragraph).  Li teaches that the RT-PCR positive test indicates that the patient is infected (see abstract); a positive IgM test indicates exposure early on in an infection; a positive IgG test indicates an infection and exposure some time ago (see page 2, second full paragraph).  


(New Rejection) Claims 2-6, 12, 15-17 and 31-42 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (JAMA, March 3, 2020, 323(14):1341-1342, plus supplementary online content eTable, 6 pages) in view of Mozur et al. (The New York Times, March 1, 2020, 8 page printout, https://www.nytimes.com/2020/03/01/business/china-coronavirus-surveillance.html, “Mozur”), (SpringerPlus, 2016, 5:1454, 24 pages), Chung et al., US Patent 9,542,597 B2 (“Chung”) and Li et al. (Journal of Medical Virology, published February 27, 2020, 18 pages, “Li”), as applied to claim 1 above, and further in view of Zhou et al. (Nature, March 12, 2020, 579:270-287 plus 3 pages of reporting summary, “Zhou”) and Leung and Chiu (Paediatric Respiratory Reviews, 2004, 5:274-288, “Leung”).
(The examiner acknowledges that claims 12, 15-17 and 31-42 are rejected under 35 U.S.C. 112(a), scope of enablement with regard to protective immunity and vaccination.  The claims have been rejected here, under 35 U.S.C. 103, in the instance that protective immunity titers and/or vaccination are indeed enabled by the specification.)
Claims 2-6 and 35-42 are directed to embodiments wherein the outcomes of the RT-PCR, IgM and IgG tests are correlated to a patient’s immunity status and a recommendation to either quarantine, quarantine and then re-test, re-enter society, etc.  Claim 12 and dependent claims are directed to measuring titers of IgG, in addition to the correlations.  
The teachings of Wang, Mozur, Chung and Li are outlined above, and fail to disclose a particular correlation between test results, immunity and recommendations.  Additionally, the 
Li describes a lateral flow IgM-IgG combined assay for SARS-CoV-2 (see abstract) and suggest that a nucleic acid RT-PCR and the IgM-IgG antibody test should be used together for diagnosis (see page 8, second full paragraph).  Li teaches that the RT-PCR positive test indicates that the patient is infected (see abstract); a positive IgM test indicates exposure early on in an infection; a positive IgG test indicates an infection and exposure some time ago (see page 2, second full paragraph).  However, Li does not suggest measuring IgG titers since Li’s test is a lateral flow format providing only a yes/no analysis.  However, it would have been obvious to have measured IgG titers with a reasonable expectation of success.  Zhou discloses RT-PCR, IgM and IgG IFA and ELISA assays (which measure titers) as methods to detect and monitor SARS-CoV-2 (see page 274), noting that IgG was present in infected individuals, and IgM was present in, likely, acutely infected individuals (see page 272, left column, first paragraph).  Leung discloses the use of RT-PCR, and ELISA serology test for IgM and IgG in the detection of SARS-associated coronavirus (see pages 281-282), noting that IgG titers peak at 4 weeks and remain elevated until 12 weeks.  Given the valuable information obtained from measuring titers of IgG, one would have been motivated to use an IFA or ELISA assay, with a reasonable expectation of success, thus addressing instant claim 12 and dependent claims.  
Further, one of ordinary skill in art would deduce the following correlations from the teachings of Li, Zhou and Leung.  Addressing claims 2 and 35, wherein all tests are negative, one would conclude that the individual is not infected and has no immunity to SARS-CoV-2, which would prompt not returning to society in view of the pandemic nature of SARS-CoV-2.  One would also have been motivated to re-test at any desired frequency, such as two weeks, 
Addressing claims 3 and 36, wherein the RT-PCR test is positive, and the IgM and IgG tests are negative, one would conclude that the individual is infected and contagious, but has no immunity, which would prompt not returning to society in order to protect others from exposure.  One would also have been motivated to re-test at any desired frequency, to monitor the progression of the disease and one’s immunity.
Addressing claims 4 and 37, wherein the RT-PCR test is positive, the IgM test is positive, but the IgG test is negative, one would conclude that the individual is infected, contagious, recently exposed due to the presence of IgM, and not immune due to the absence of IgG, which would prompt not returning to society in order to protect others from exposure.  One would also have been motivated to re-test at any desired frequency, to monitor the progression of the disease and one’s immunity.
Addressing claims 5 and 40, wherein the RT-PCR test is negative, the IgM test is positive, and the IgG test is negative, one would conclude that the individual has been exposed but is not contagious, and also not immune, which would prompt not returning to society in order to protect oneself from further exposure while developing one’s immunity.  One would also have been motivated to re-test at any desired frequency, to monitor the progression of the disease and one’s immunity.
Addressing claim 6, wherein the RT-PCR test is negative, and the IgM and IgG tests are positive, one would conclude that the individual has been exposed but is not contagious, and is immune, which would prompt returning to society with caution to protect oneself from re-infection.  Related to that, addressing claims 41 and 42, one would have been motivated to 
Addressing claims 38 and 39, wherein all three tests are positive, one would conclude that the individual is infected, contagious and developing immunity.  One would have been motivated to consider the titers of IgG for adequate levels showing protective immunity.  Adequate titers of IgG would inform one that they have immunity, and that they can return to society.  Inadequate titers of IgG would inform one that they are still developing adequate protective immunity, and should not return to society while developing immunity.  One would also have been motivated to re-test at any desired frequency, to monitor the progression of the disease and one’s immunity.
 Therefore, the claimed invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Applicant’s arguments have been addressed by this new rejection.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/STACY B CHEN/Primary Examiner, Art Unit 1648